Case 7:19-cr-00685-VB Document 42 Filed 12/19/19 Page 1 of 1

 

 
 
 
  
 
  

non acmoe

Green & Willstatter

ATTORNEYS AT LAW Pe gee

200 MAMARONECK AVENUE = =A | \F
SUITE 605 REESE SARR reget

WHITE PLAINS, NEW YORK 10601

THEODORE S. GREEN (914) 948-5656
RICHARD D. WILLSTATTER FAX (914) 948-8730

  

E-MAIL: THEOSGREEN@MSN.COM

December 19, 2019

   

APPLICATION GRANTED

Hon. Vincent L. Briccetti
SO ORD.

United States District Court
300 Quarropas Street
White Plains, New York 10601

   

 

   

Vincent L. Briccetti, U.S.D.J.
Dated:_(% [22 |!
White Plains, NY

  
 

    

re: United States v. Mark Garcia. 19-cr-685 (VB)

Dear Judge Briccetti:

This letter is an application to modify the location monitoringcgnditions for Mark Gareia
to provide for a curfew with the curfew hours set by pretrial, in order to wapomadain prosfctive
“employment. Mr, Garcia wishes to work for a videography business owned by his father. Th
business is based at the Bronx home where Mr. Garcia resides with his father, but involves travel
within the SDNY and EDNY to different locations for various projects. I am advised by Mr.
Garcia’s pretrial services officer, Bernisa M. Mejia, that her office does not object to this
modification since it is for employment purposes. I have informed AUSA James Ligtenberg and
AUSA Benjamin Gianforti that I am seeking this modification and I have not yet been advised of

their position.

     
  

 

Very truly yours,
/s/ Theodore S. Green
Theodore S. Green

cc: AUSA James Ligtenberg
Bernisa M. Mejia, U.S. Pretrial Services Office, SDNY - Manhattan
